ACCEPTED
                                                                                     06-15-00177-CR
                                                                          SIXTH COURT OF APPEALS
                                                                                TEXARKANA, TEXAS
                                                                               12/15/2015 2:19:59 PM
                                                                                    DEBBIE AUTREY
                                                                                              CLERK


                          NO. 06-15-00177-CR

                                                                 FILED IN
                                                          6th COURT OF APPEALS
                                                            TEXARKANA, TEXAS
                  TO THE SIXTH COURT OF APPEALS
                                                          12/15/2015 2:19:59 PM
                                                               DEBBIE AUTREY
                        MICHAEL DEAN RAGLIN,                 Appellant.
                                                                   Clerk




                        THE STATE OFTEXAS,                   Appellee,


                 BRIEF PURSUANT TO ANDERS V. CALIFORNIA


            APPEAL FROM THE 8TH DISTRICT COURT,
        HOPKINS COUNTY, SULPHUR SPRINGS, TEXAS the
         Honorable Eddie Northcutt, Presiding Judge


                                 BRYAN WHITE
                                 Attorney at Law
                                 210 W. Shannon Rd.
                                 Sulphur Springs, TX 75482
                                 Ph: 903-885-1155 Fx:
                                 903-885-5522
                                 bryan@roperwhite.co
                                 m SBN: 24081206
                                Attorney for Appellant




                                                                  Page   1 of 35
BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
                                     MICHAEL DEAN RAGI-IN


Appellant does not request oral argument.
                      LIST OF PARTIES AND COUNSEL
 Appellant
 Mr. Michael Dean Raglin
TDCJ#02026959
Joe F. Gurney
1385 FM 3328
Palestine, TX 75803
Ph: 903-928-3118
 Counsel for Appellant jn Trial Court
Mr. Jonathan Newsom
Attorney at Law
216 Davis St. North
Sulphur Springs, TX 75482
Ph: 903-951-1851
Fax: 903-951-1852
Email: ionathan@newsomlaw.net
SBN: 24081067

Counsel for Appellant on Appeal
Bryan White
Attorney at Law
210 W. Shannon Rd.
Sulphur Springs, TX 75482




                                                                      Page   2 of 35
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
Ph: 903-885-1155
Fax: 903-885-5522
Email: bryan@roperwhite.com
SBN: 24081206
 Counsel for State of Texas in Trial Court
 Matt Harris
Assistant Criminal District Attorney
8th Judicial District Attorney's Office
100 Main St.
Sulphur Springs, TX 75482
Ph: 903-885-0641
Fax: 903-885-0640
Email: mharris@hopkinscountytx.orq
SBN: 2408314ž
Counsel for State of Texas on Appeal
Matt Harris
Assistant Criminal District Attorney
8th Judicial District Attorney's Office
100 Main St.
Sulphur Springs, TX 75482
Ph: 903-885-0641
Fax: 903-885-0640
Email: mharris@hopkinscountytx.orq
SBN: 24083142

Trial Judqe
Honorable Eddie Northcutt




                                                                     Page   3 of 35
   BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
Presiding Judge, 8th District
Court     Hopkins      County
Courthouse 118 Church St.
Sulphur Springs, Texas 75482
"h: 903-4384022
Fax: 903-438-4092
                           TABLE OF CONTENTS
Table of Contents
LIST OF PARTIES AND COUNSEL                                                      2
TABLE OF CONTENTS                                                             4
TABLE OF AUTHORITIES                                                          5
STATEMENT OF THE CASE                                                         7
ISSUES PRESENTED                                                             10
STATEMENT OF FACTS                                                           1
                                                                             1
SUMMARY OF ARGUMENTS                                                         14
ARGUMENTS                                                                    15
CONCLUSION AND PRAYER FOR RELIEF                                             31


CERTIFICATE OF COMPLIANCE                                                    32
CERTIFICATE OF SERVICE FOR BRIEF                                             33




                                                                     Page   4 of 35
   BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
                              TABLE OF AUTHORITIES
 CASES
Anders v. California,
 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)

Bradfield v. State,                                                       28
 42 S.W.3d 350 (Tex.App.—Eastland 2001 , pet. ref'd)

 High v. State,
 573 S.W.2d 807 (Tex.Crim.App. 1978)

Jackson v. State,                                                         28
 680 S.W.2d 809 (Tex.Crim.App. 1984)

Mays v. State,                                                        10 16
 904 S.W.2d 920 (Tex.App.—Fort Worth 1995, nopet.)

Pollard v. State,                                          28
  2012 WL 5447955, 2012 Tex. App. LEXIS 9306 (Tex.App.—Fort
  Worth #02-11-00496-CR, #02-11-00497-CR, #02-11- 00498-CR,
  #021 1-00499-CR, #02-11-00500-CR, 11/8/2012, no pet, Not
  Designated for Publication)

Stafford v. State,                                                        16
 813 S.W.2d 503 (Tex. Crim. App. 1978)




                                                                      Page   5 of 35
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
STATUTES
Texas Code of Criminal Procedure, Article 4.01                              17
Texas Code of Criminal Procedure, Article 4.05                              17
Texas Code of Criminal Procedure, Article 13.18                             17
Texas Code of Criminal Procedure, Article 132                               17
Texas Code of Criminal Procedure, Article 39.14                         8,12
Texas Health & Safety Code, 481.121
Texas Rules of Appellate Procedure, Rule 44.2                          17,18
US. Constitution, Amend. Vlll                                               28




                                                                    Page   6 of 35
  BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
                            STATEMENT OF THE CASE
        This case involves a criminal prosecution for possession of marijuana
in an amount of 50 pounds or less but more than 5 pounds. (CR:5). On July
20, 2011, Michael Dean Raglin was indicted by a grand jury of Hopkins
County, Texas for possession of marijuana in an amount of 50 pounds or
less but more than 5 pounds in violation of Chapter 481 of the Texas Health
& Safety Code. (CR:5). On July 22, 2011, an order setting bond was set at
$30,000.00. (CR:6). On August 19, 2011, Mr. Raglin was arraigned and
executed an Arraignment From. (CRI 1-12).

        On January 26, 2012, Mr. Raglin plead guilty to the offense of
possession of marijuana in an amount of 50 pounds or less but more than
5 pounds and executed a plea bargain agreement. (CRM 6-27). The terms
of the plea bargain agreement included a sentence recommendation for
ten
(10) years in the Institutional Division of the Texas Department of Criminal
Justice and for that sentence of confinement to be suspended and Mr.
Raglin to be placed on community supervision for a period of ten (10)
years. (CR:24-27). The plea bargain agreement also imposed a fine of
$3,000.00, court costs of $381.00, and restitution of $140.00. (CR:24-27).
Furthermore, a community supervision order was executed listing the
terms and conditions of community supervision. (CR:24). Mr. Raglin
executed


                                                                                of

 Written Plea Admonishments and the Trail Court's Certification of
                                                                           Page 7 35
      BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
 Defendant's Right of Appeal. (CRM 7-23, 16).

 A Motion To Revoke Community Supervision was filed on August 6,
2014 and subsequently withdrawn on November 3, 2014. (CR:28, 30).

Thereafter, a Motion To Revoke Community Supervision was filed on
August 13, 2015 alleging Mr. Raglin had violated the conditions of his
community supervision, the details of which were listed in eight (8)
numbered paragraphs in the State's motion. (CR:32-33). On August 24,
2015, the 8th Judicial Court of Hopkins County, Texas appointed Jonathan
Newsom to represent Mr. Raglin. (CR:39)-

      On September 10, 2015, Mr. Raglin executed Written Plea

Admonishments on the Motion To Revoke Community Supervision and

also executed the State's Certificate of Discovery And Defendant's

Acknowledgment of Receipt of Discovery pursuant to TEX. CODE CRIM.
PROC. ART. 39.14. (CR:44-47). The Court set the case for sentencing to be
held on September 21, 2015. (CR:48). On September 21, 2015, The Court
set the case for trial before the court to be held on September 22, 2015.

(CR:50).
      On September 22, 2015, the Court entered a Judgment Revoking
Community Supervision and assessed punishment in accordance with the
judgment originally entered - ten (10) years in the Institutional Division of



                                                                     Page   8 of 35
   BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
the Texas Department of Criminal Justice. (CR:51-53). The judgment also
imposed a fine of $2,941.00 and court-appointed attorney's fees of
$500.00. (CR:51-53, 56). Mr. Raglin executed the Trail Court's Certification

of Defendant's Right of Appeal. (CR:54).

      A Notice of Appeal was timely filed on October 9, 2015 along with a
Motion to Withdraw by Attomey Jonathan Newsom (CR:58-60), and the
trial court certified Mr. Raglin's right to appeal on September 22, 2015
(CR:54). An order appointing Attorney Bryan White for the purpose of
appeal was filed on October 19, 2015. (CR:61).

                            ISSUES PRESENTED
  No issues are presented for review. This brief is submitted to comply
        with the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967), High v. state, 573 S.W.2d 807
(Tex.Crim.App. 1978), and Mays v. state, 904 S.W.2d 920 (Tex.App.—
Fort Worth 1995, no pet).




                                                                     Page   9 of 35
   BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
                            STATEMENT OF FACTS

      This case involves a criminal prosecution for possession of marijuana
in an amount of 50 pounds or less but more than 5 pounds. (CR:5). On July
20, 2011, Michael Dean Raglin was indicted by a grand jury of Hopkins
County, Texas for possession of marijuana in an amount of 50 pounds or
less but more than 5 pounds in violation of Chapter 481 of the Texas Health
& Safety Code. (CR:5). On July 22, 2011, an order setting bond was set at
$30,000.00. (CR:6). On August 19, 2011, Mr. Raglin was arraigned and
executed an Arraignment From. (CR:11-12).

      On January 26, 2012, Mr. Raglin plead guilty to the offense of
possession of marijuana in an amount of 50 pounds or less but more than 5
pounds and executed a plea bargain agreement. (CRM 6-27). The terms of
the plea bargain agreement included a sentence recommendation for ten
(10) years in the Institutional Division of the Texas Department of Criminal
Justice and for that sentence of confinement to be suspended and Mr.
Raglin to be placed on community supervision for a period of ten (10)
years. (CR:24-27). The plea bargain agreement also imposed a fine of
$3,000.00, court costs of $381.00, and restitution of $140.00. (CR•.24-27).
Furthermore, a community supervision order was executed listing the
terms and conditions of community supervision. (CR:24). Mr. Raglin
executed
                                                                                 of33
Written Plea Admonishments and the Trail Court's Certification of
Defendant's Right of Appeal. (CRM 7-23, 16).
                                                                       Page 10
     BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
      A Motion To Revoke Community Supervision was filed on August
      6,
2014 and subsequently withdrawn on November 3, 2014. (CR:28, 30).
Thereafter, a Motion To Revoke Community Supervision was filed on
August 13, 2015 alleging Mr. Raglin had violated the conditions of his
community supeMsion, the details of which were listed in eight (8)
numbered paragraphs in the State's motion. (CR:32-33). On August 24,
2015, the 8th Judicial District Court of Hopkins County, Texas appointed
Jonathan Newsom to represent Mr. Raglin. (CR:39).

      On September 10, 2015, Mr. Raglin executed Written Plea
Admonishments on the Motion To Revoke Community Supervision and
also executed the State's Certificate of Discovery and Defendant's
Acknowledgment of Receipt of Discovery pursuant to TEX. CODE CRIM.
PROC. ART. 39.14. (CR:44-47). The Court set the case for sentencing to be
held on September 21, 2015. (CR:48). On September 21, 2015, the Court

set the case for trial before the court to be held on September 22, 2015.
(CR:50).




                                                                                 of33
      On September 22, 2015, the Court entered a Judgment Revoking
Community Supervision and assessed punishment in accordance with the
judgment originally entered - ten (10) years in the Institutional Division of
                                                                       Page 11
     BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
the Texas Department of Criminal Justice. (CR:51-53). The judgment also
imposed a fine of $2,941.00 and court-appointed attorney's fees of
$500.00. (CR:51-53, 56). Mr. Raglin executed the Trial Court's Certification

of Defendant's Right of Appeal. (CR:54).

      A Notice of Appeal was timely filed on October 9, 2015 along with a
Motion to Withdraw by Attorney Jonathan Newsom (CR:58-60), and the

trial court certified Mr. Raglin's right to appeal on September 22, 2015
(CR:54). An order appointing Attorney Bryan White for the purpose of
appeal was filed on October 19, 2015. (CR:61).




                                                                                of33




                                                                      Page 12
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
                     SUMMARY OF THE ARGUMENTS
     This brief is submitted for the purpose of compliance with the
requirements of Anders v. California, supra, and related cases.




                                                                      Page 13
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
                                                                              of

                                 ARGUMENTS
 1. The Anders Brief
       In the case ofAnders v. California, supra, the United States
 Supreme Court set forth the standard for cases in which an
 appellant's counsel deems the appeal to be "fitm€':
       Of course, if counsel finds his case to be whollyfrivolous, after
      a conscientious examination of it, he should so advise the court
      and request permission to withdraw. That request must,
      however, be accompanied by a brief referring to anything in the
      record that might arguably support the appeal. A copy of
      counsel's briefshould be furnished the indigent and time
      allowed him to raise any points that he chooses; the court—not
      counsel—then proceeds, after a full examination of all the
      proceedings, to decide whether the case is wholly frivolous. If it
      so finds it may grant counsel's request to withdraw and dismiss
      the appeal insofar as federal requirements are concerned, or
      proceed to a decision on the merits, if state law so requires. On
      the other hand, if it finds any of the legal points arguable on
      their merits (and therefore not frivolous) it must, prior to
      decision, afford the indigent the assistance of counsel to argue
      the appeal.
Anders v. California, supra, 386 U.S. at 744, 87 S. Ct. at 1400.
      In High v. State, supra, the Texas Court of Criminal Appeals

elaborated on these requirements, stating that the trial court makes the

initial determination regarding the sufficiencyofcounsel's Anders brief (see
high v. State, supra, 573 S.W.2d at 808), and further stating:

                                                                        Page 14 35
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
                                                                                 of33
       As applied to Texas p ro ce d u re , court-appointed counsel
       should, in his brief, refer to anything in the record that might
       arguably support the appeal and make ready references to the
       record and legal authorities in order to assist the trial court, in
       the first instance, to determine whethera new trial should be
       granted Ifthetrial court finds any of the legal points arguable on
       their merits, and therefore not frivolous, it must, prior to
       decision, afford the indigent the assistance of counsel in order
       to argue those points.
High v. State, supra, 573 S.W.2d at 811. With regard to the contents
of the Anders brief, the Court stated:
      We recognize that there are cases in which counsel
      cannot, in good faith, advance any arguable grounds of
      error. However, in those instances, we require the brief
      of counsel to contain a professional evaluation of the
      record demonstrating why, in effect, there are no
      arguable grounds to be advanced.
High v. State, supra, 573 S.W.2d at 812. The Anders brief should
contain
"ready references not only to the record, but also to germane legal
authorities." Mays v. State, supra, 904 S.W.2d at 922. Further, the briefing
attorney "should educate the reviewing court with all the salient facts and
the relevant legal authorities, and present and analyze the critical issues in
the case." Id Finally, the Court of Criminal Appeals has held that if arguable
grounds for appeal are found, a new defense counsel should be appointed
to represent the appellant. Stafford v. State,

                                                                       Page 15
     BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
813 S.W.2d 503, 511 (Tex.Crim.App. 1978).




                                                                             of

2. Jurisdiction and Venue
      Jurisdiction for felony offenses lies in the district courts and the

 criminal district courts. TEX. CODE CRIM. PROC. ART. 4.01 and 4.05.

 This case was held in the 8th District Court, Hopkins County, Texas
 (CR:5,11 ,25-26, 51-53), which has jurisdiction for felony offenses.
 Thus, jurisdiction was proper.
      Chapter 13 of the Texas Code of Criminal Procedure states that an
offense of possession of marijuana may be prosecuted in the county
where the offense was committed or with the consent of the defendant
in a county that is adjacent to and in the same judicial district as the
county where the offense was committed. TEX. CODE CRM. PROC. ART.
13.22 Therefore, venue is proper in the county in which the offense was
committed. TEX. CODE CRIM. PROC. ART. 13.18. The indictment alleges
that the offense was committed "in the County of Hopkins," in Texas.
(CR:5). The information contained within the Clerk's file, including, but
not limited to, the executed plea bargain agreement established that the
offense occurred in Hopkins County, Texas. (CR:5, 11, 25-26, 51-53).
Therefore, venue was proper in Hopkins County. In addition, Rule 44.2(c)



                                                                       Page 16 35
   BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
of the Texas Rules of Appellate Procedure provides that the court of
appeals must presume that venue was proved jn the trial court unless


                                                                                of33
 venue was disputed in the trial court or the record affirmatively shows
 that venue was not proven. TEX. R. App. PROC. 44.2(c)(1). The record
 does not indicate that venue was disputed or unproven in this case.

 3. Adverse Pre-Trial Rulings
  No evidence was provided to establish any adverse pre-trail rulings.
 In fact, the State agreed to withdraw the month of May as far as
 Paragraph 5 in the State's Motion to Revoke Community Supervision.
And there was a stipulation of true by Appellant to all remaining
paragraphs in the State's Motion to Revoke Community Supervision as
well as a stipulation as to the Appellant's criminal history. Regarding
stipulations, Appellant signed the section on the Written Plea

Admonishments on Motion to Revoke Community Supervision stating

he consented to oral and written stipulations of evidence. (CR: 46).

No evidence was provided to establish any conflict of interest

between trial counsel and Appellant. There were no adverse pre-trial

rulings.

4. Adverse Trial Rulings
     During the guilt/innocence phase of trial, the State called no


                                                                      Page 17
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
witnesses. (RR Vol. 3). No objections to preserve error were made for the
record concerning the testimony of any witnesses. (RR Vol. 3). The
State introduced (2) exhibits — Written Plea Admonishments On Motion


                                                                             of




                                                                       Page 18 35
   BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
  To Revoke Community Supervision Or Motion To Proceed To
  Adjudication and a recorded jail call made by Appellant. (RR Vol. 4: 4-6,
  7; RR Vol. 3: 7-10). The exhibits were admitted without objection. (RR Vol.
  3: 7-10). No error was preserved for review.

      Trial counsel called (2) witnesses. (RR Vol. 3: 10-44). No objections
 were made by the State concerning the testimony of any witnesses,
 Appellant, Michael Dean Raglin, and Appellant's wife, Tina Raglin. (RR
 Vol. 3). Trial counsel introduced (2) exhibits — Employment
 Documentation and Order of Driver's License Reinstatement. (RR Vol. 4:5-
 7; RR Vol. 3: 19-26). The exhibits were admitted without objection.
 (RR Vol. 3: 19-26).
 5. Jury Selection
      Appellant waived his right to a jury. (CR:16, 17-23, 25-26, 45-47,
 51-54). No issue of reviewable error is presented for jury selection.

6. Sufficiency of the Guilty Verdict and Sentence
      On January 26, 2012, Mr. Raglin plead guilty to the offense of
possession of marijuana in an amount of 50 pounds or less but more than 5
pounds and executed a plea bargain agreement. (CRM 6-27). The terms of
the plea bargain agreement included a sentence recommendation for ten
(10) years in the Institutional Division of the Texas Department of
 Criminal Justice and for that sentence of confinement to be
 suspended and Mr. Raglin to be placed on community supewision for
 a period of ten

                                                                     Page   19 of 35
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
 (10) years. (CR:25-26). The plea bargain agreement also imposed a fine
 of $3,000.00, court costs of $381.00, and restitution of $140.00.
 (CR:24, 25-26, 27). Furthermore, a community supervision order was
 executed listing the terms and conditions of community supervision.
 (CR:24). Mr. Raglin executed Written Plea Admonishments and the
 Trial Court's
Certification of Defendant's Right of Appeal. (CRM 7-23, 16). The Written
Plea Admonishments included a section titled "Community Supervision"
that states "If the Court grants you community supervision as opposed to
deferred adjudication, upon violation of any imposed condition, you may
be arrested and detained as provided by law. You will then be entitled to a
hearing limited to the determination by the Court, without a jury, whether
to revoke your community supervision and sentence you to confinement
for a period of time not to exceed that originally assessed by the Court at
the time you were found guilty. If you receive community supervision in
more than one case, future revocations resulting in confinement in
I.D.D.C.J. or
S.J.D.D.C.J. may be cumulated. (CR: 19). Appellant and his attorney signed
those admonishments. (CR: 20-23).




                                                                               of

       On January 26, 2012, the Appellant and his attorney also signed
the Trial Court's Certification of Defendant's Right of Appeal certifying
                                                                         Page 20 35
     BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
 that the defendant has no right of appeal and had waived the right of
 appeal. (CFR:
 16).
        On September 10, 2015, prior to any judgment being entered, the
Appellant was admonished by the Court on the record. (RR Vol. 2: 5-13). In
relevant parts, the Court admonished the Appellant on his right to a
contested hearing. (RR Vol. 2: 6-8). The Court also advised the Appellant on
the various options available to the Court. (RR Vol. 2: 6-8). The Appellant
waived his rights and plead true to violating his probation. (RR Vol. 8, 10).
The Appellant agreed that he was making his decisions freely, voluntarily,
knowingly, and competently. (RR Vol. 8-9). The State admitted State's
Exhibit 1 (plea papers signed January 26, 2012) with no objection. (RR: Vol.
2: 10-12). The Appellant stated he understood what he was signing each time
he signed. (RR Vol. 2: 11-12). The Court accepted Appellant's plea of true and
found it to be true that Appellant did violate the conditions of his probation
as alleged by the State after they have abandoned that one month in
Paragraph 5. (RR Vol. 2: 12). The Court found that the decisions made by
Appellant were made freely, voluntarily, knowingly, and competently. (RR
Vol. 2: 12).




                                                                      Page   21 of 35
     BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
        The Appellant signed Written Plea Admonishments On Motion To
Revoke Community Supervision Or Motion To Proceed To Adjudication
stating "l swear my true name is MICHAEL DEAN RAGI-IN and I am one and
the same person that was placed on community supervision in this cause. I
further state that each and every allegation contained in the State's motion
to revoke my community supervision or to adjudicate my guilt is true. When
I was placed on community supervision, I was given a copy of the conditions
of my community supervision and they were explained to me. I understood
the conditions of community supervision at the time I was placed on
community supervision, and I understand then, now, and at all intervening
times. I swear to all of the foregoing and I further swear that all testimony I
give in this case will be the truth, the whole truth and nothing but the truth,
so help me God." (CR: 46). The Appellant also signed the section stating "l
consent to oral and written stipulations of evidence." (CR: 46).

      On September 22, 2015, the Court entered a Judgment Revoking
Community Supervision and assessed punishment in accordance with the
judgment originally entered - ten (10) years in the Institutional Division of
the Texas Department of Criminal Justice. (CR:51-53, 25-26). The
judgment also imposed a fine of $2,941.00 and court-appointed attorney's
fees of $500.00. (CR:51-53, 56). Appellant executed the Trial Court's

 Certification of Defendants Right of Appeal on this day as well.
 (CR:54).

 7. Sufficiency of the Indictment and Evidence of Guilt
       The indictment in Appellant's case alleges that he

         . on or about the 6th day of April, 2009, and beforethe
       presentment of this indictment, in the County of Hopkins, State of


                                                                     Page   22 of 35
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
       Texas, did then and there intentionally or knowingly possess a
       usable quantity of marijuana in an amount of 50 pounds or less
       but more than five pounds. (CR:5)

      Chapter 481.121 of the Texas Health & Safety Code defines the
 offense of possession of marijuana in an amount of 50 pounds or less
 but more than 5 pounds.
      That statute states, in relevant part:
      (a) A person commits an offense if the person knowingly or
      intentionally possesses a usable quantity of marijuana... (b)(4)
      An offense under Subsection (a) is a felony of the third degree
      if the amount of marihuana possessed is 50 pounds or less but
      more than 5 pounds.

      The indictment in Appellant's case alleges each of these
      elements.
(CR:5). Thus, the indictment sufficiently alleged the offense.

      Appellant plead guilty to the offense and executed a plea bargain
agreement. (CRM 7-27). Appellant executed Written Plea
Admonishments on January 26, 2012. (CRM 7-23). The Written Plea
Admonishments include a section labeled "Judicial Confession" that
states
"Upon my oath I swear that I am the person charged as the defendant in
the charging instrument; I have read (or have had read to me) the
indictment or information filed in this case and it has been reviewed with
me by my attorney and I understand all matters contained therein; I
committed and am guilty of each and every act as alleged in the charging


                                                                     Page   23 of 35
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
instrument, except those acts expressly waived by the State; all of the facts
alleged in the charging instrument are true and correct; I am guilty of the
offense(s) charged as well as all lesser included offenses; any enhancement
and habitual allegations set forth in the Indictment, if any, are true and
correct, expect those expressly waived by the State; I further admit any
guilt on any unadjudicated offenses set forth in the plea recommendation,
if any, and request the Court to take each into account in determining my
sentence for the instant offense; I swear to all of the foregoing and further
swear that all testimony I give in the case will be the truth, the whole truth,
and nothing but the truth, so help me God." The

 Judicial Confession was signed by the Appellant. (CR:21-22).
     On September 10, 2015, prior to any judgment being entered, the

Appellant was admonished by the Court on the record. (RR Vol. 2: 5-13). In
relevant parts, the Court admonished the Appellant on his right to a
contested hearing. (RR Vol. 2: 6-8). The Court also advised the Appellant on
the various options available to the Court. (RR Vol. 2: 6-8). The Appellant




                                                                      Page   24 of 35
     BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
waived his rights and plead true to violating his probation. (RR Vol. 2: 8).
The Appellant agreed that he was making his decisions freely, voluntarily,
knowingly, and competently. (RR Vol. 2: 9-10). The State admitted State's
Exhibit 1 (plea papers signed January 26, 2012) with no objection. (RR Vol.
2: 10-11). The Appellant stated he understood what he was signing each time
he signed. (RR Vol. 2: 11-12). The Court accepted Appellant's plea of true and
found it to be true that Appellant did violate the conditions of his probation
as alleged by the State after they have abandoned that one month in
Paragraph 5. (RR Vol. 2: 12). The Court found that the decisions made by
Appellant were made freely, voluntarily, knowingly, and competently. (RR
Vol. 2: 12).
       The Appellant also executed Written Plea Admonishments On

 Motion To Revoke Community Supervision Or Motion To Proceed To
Adjudication on September 10, 2015. (CR.' 45-47). The Appellant
signed the section stating "l swear my true name is MICHAEL DEAN
RAGI-IN and I am one and the same person that was placed on
community supervision in this cause. I further state that each and
every allegation contained in the State's motion to revoke my
community supervision or to adjudicate my guilt is true. When I was
placed on community supervision,
I was given a copy of the conditions of my community supervision and
                                                                                  of33
they were explained to me. I understood the conditions of community
supervision at the time I was placed on community supervision, and I
understand then, now, and at all intervening times. I swear to all of the


                                                                        Page 25
      BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
foregoing and I further swear that all testimony I give in this case will be the
truth, the whole truth and nothing but the truth, so help me God." (CR.'
46).

        Trial counsel in 2012 did not object to the Written Plea
Admonishments. (CR.' 17-23). Trial counsel in 2015 did not object to the

Written Plea Admonishments On Motion To Revoke Or Motion To
Proceed To Adjudication. (CR: 45-47). The Clerk's Record does not
show any fundamental error(s) to which Appellant's trial counsel
could or should have objected.

8. Trial Counsel's Objection(s) to Fundamental Error
        The trial transcript and Clerk's Record do not show any fundamental

error(s) to which Appellant's trial counsel could or should have objected.

9. Adverse Rulings During Punishment Phase
        In the punishment phase of trial, Appellant's trial counsel called
two witness; Appellant, Michael Dean Raglin (RR Vol 3: 10), and
Appellant's wife, Tina Raglin (RR Vol. 3: 40). Appellant was admonished
that he was not required to testify. (RR Vol. 3: 11). Both witnesses
testified in favor of


                                                                                   of33
 a lenient sentence from the Judge for Appellant. (RR Vol. 3: 10-44).
 State's trial counsel did not make any objections to Appellant's trial
 counsel's questionsof either witness, or to their responses. (RR Vol.
                                                                         Page 26
       BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
 3: 10-44). After both sides rested and closed at the punishment
 phase, the
Judge deliberated and returned with a sentence of ten (10) years
confinement in the Texas Department of Corrections — Institutional
Division, and a fine of $2,941.00 and court-appointed attorney fees of
$500.00. (RR Vol. 3: 44-55).
      The Court did not make any adverse rulings to the defense during
the punishment phase of trial. (RR Vol. 3). No error was preserved or
presented for review from the punishment phase of the trial. (RR Vol. 3).
10. Legality of the Sentence
                               A. Prison Sentence
         Based on the evidence presented by the State at trial,
Appellantwas convicted of possession of marijuana in an amount of
fifty (50) pounds or less but more than five (5) pounds, and was
subject to a sentence of two
(2) years to ten (10) years in prison. (CR: 17-20, 25-26, 45-47, 51-53).
Chapter 481 of the Texas Health & Safety Code. The judge sentenced
him to ten (10) years in prison. (CR:               Vol. 3: 53-54). Since this
sentence was within the statutory range of two (2) years to ten (10)
years,


                                                                              of




                                                                        Page 27 35
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
his sentence was legal. See Bradfield v. State, 42 S.W.3d 350, 354
(Tex.App.—Eastland 2001, pet. ref'd) ("A penalty within the range of
punishment established by the legislature will not be disturbed on
appeal."); see also, Jackson v. State, 680 S.W.2d 809, 814
(Tex.Crim.App. 1984).

      On the other hand, the Second Court of Appeals has implied
that a sentence might be reviewable for an abuse of discretion based
upon the Eighth Amendment's prohibition against cruel and unusual
punishment.
Pollard v. state, 2012 WI-5447955, at *1, 2012 Tex. App. LEXIS 9306
(Tex.App.—Fort Worth #02-11-00496- CR, #02-11-00497-CR, #02-11-
00498-CR, #02-11-00499-CR, #02-11-00500-CR, 11/8/2012, no pet,
Not Designated for Publication); U.S. Constitution, Amend. Vlll. In
Pollard, the Court stated, "In general, when the sentence imposed is
within the proper range of punishment, the trial court has a great deal
of discretion and the sentence will not bedisturbed on appeal," and
then held that the trial court did not abuse its discretion in sentencing
the appellant to 75 years in prison. Pollard v. State, supra, 2012 WL
5447955 at *1-2.
     In Appellant's case, I believe challenging the sentence as a
violation of the Eighth Amendment's prohibition of cruel and unusual

                                                                        Page 28 35
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
punishment would be frivolous, in view of the nature of the offense
and the fact that

                                                                              of

the Appellant agreed to the sentence in the original judgment and

executed written admonishments on two separate occasions.

      Based on the foregoing, I believe it would be frivolous to argue that
the trial court abused its discretion by imposing a sentence of ten (10)
years in prison in this case.

                                 B. Court Costs
   The trial court's judgment includes $0.00 in court costs. (CR: 51-53)
11. Judgment Accurately Reflects Sentence
       The Trial Court's Judgment reflects that Appellant was found guilty

 of possession of marijuana in an amount of fifty (50) pounds or less but
more than five (5) pounds and that it was true that the Appellant violated
the conditions of his community supervision. (CR: 51-53). The Judgment
also states that Appellant was sentenced to ten (10) years imprisonment
in the Texas Department of Criminal Justice — Institutional Division, and a
fine of $2,941.00 and court-appointed attorney fees of $500.00. (CR: 5153,
56). This corresponds with the sentence at the conclusion of the
punishment phase of the trial. (CR: 25-27, 51-53, 56) (RR Vol. 3: 53-54).




                                                                        Page 29 35
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
12. Effective Assistance of Counsel
     Appellate counsel has fully and thoroughly examined the trial
transcript and Clerk's Record. No evidence of ineffective assistance of


                                                                              of

 counsel is present in the record. Trial counsel thoroughly and diligently
presented witness testimony on Appellant's behalf at the punishment
phase and the Judge handed down a sentence; a sentence that was in
accordance with the judgment originally entered and agreed to by the
defendant after executing written admonishments. (CR: 51-53) (RR Vol. 3:
51-53. Furthermore, in the Written Plea Admonishments To Revoke
Community Supervision, the Appellate signed indicating he was totally
satisfied with the representation given to him by his counsel and that he
provided effective and competent representation. (CR: 46). Accordingly,
 Appellant received effective assistance of counsel at trial.




                                                                        Page 30 35
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
                                                                             of

               CONCLUSION AND PRAYER FOR RELIEF
       Based on the foregoing discussion, and after a conscientious
examination of the appellate record and relevant case law, I believe
that any issue that could be raised in this case would be wholly
frivolous, and I therefore request this Honorable Court's permission to
withdraw as counsel for Appellant.
      I therefore respectfully pray that this Honorable Court would grant
my Motion for Withdrawal of Counsel and relieve me from further
responsibility in this case.

                               Respectfully submitted,


                                  /47-Jd¿-a-r
                               BRYAN WHITE
                               Attorney at Law
                               210 W. Shannon Rd.
                               Sulphur Springs, TX 75482
                               Ph: 903-885-1155
                                Fax: 903-885-5522
                               Email: bryan@roperwhite.com SBN:
                               24081206

                               Attorney for Appellant
                               MICHAEL DEAN RAGI-IN




                                                                       Page 31 35
   BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
                                                                          of




                                                                    Page 32 35
BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
                     CERTIFICATE OF COMPLIANCE
      Per Rule 9.4 of the Texas Rules of Appellate Procedure, I certify that
the foregoing brief contains 5411 words—exclusive of those portions
which are excludable per Texas Rule of Appellate Procedure 9.4(i)(1
based on the word count of Microsoft Word word-processing software,
which was used to prepare this document. I further certify that the
document uses the Arial 14-point font.




                                                   BRYA WHITE
                             Attorney at Law
                             210 W. Shannon Rd.
                             Sulphur Springs, TX 75482
                             Ph: 903-885-1155
                             Fax: 903-885-5522
                             Email: bryan@roperwhite.com SBN:
                             24081206

                             Attorney for Appellant
                            MICHAEL DEAN RAGI-IN




                                                                     Page 33
   BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
                                                                                of33

                  CERTIFICATE OF SERVICE FORBRIEF
      As Attorney for the Appellant, MICHAEL DEAN RAGI-IN, I certify that
a true and correct copy of the foregoing brief was delivered to the counsel
listed below, at the address indicated, on December 15, 2015, by eFile
service.
                 Counsel for the State of Texas
                 Matt Harris
                 Assistant Criminal District Attorney
                 8th Judicial District Attorney's Office
                 100 Main St.
                 Sulphur Springs, TX 75482
                 Email: mharris@hopkinscountytx.orq SBN:
                 24083142
     And I further certify that a true and correct copy of the foregoing
brief was mailed via first-class certified U.S. mail, return receipt
requested, to the party listed below, at the address indicated, on

December 15, 2015.

                        Appellant
                        Michael Dean Raglin
                        TDCJ#02026959
                        Joe F. Gurney
                        1385 FM 3328
                        Palestine, TX 75803




                                                                      Page 34
    BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)
                                BRYAN WHITE
                                Attorney for Appellant,
                                 MICHAEL DEAN RAGI-IN

                                                                            of33




                                                                  Page 35
BRIEF PURSUANT TO ANDERS V. CALIFORNIA (Michael Dean Raglin v. State of Texas)